 
 
Exhibit 10.1
 
TRUE NATURE HOLDING, INC.
FORM OF SENIOR EXECUTIVE EMPLOYMENT AGREEMENT


This Agreement is made as of the ____________day of ____20__, between the TRUE
NATURE HOLDING, INC. a publicly traded company incorporated in the State of
Delaware (“Employer”), and ___________, residing at _______________(“Employee”).


WHEREAS, the Employer, the authorized representative of the Employer, desires to
employ ____________ as the _____________of the Employer; and


WHEREAS, the parties have reached an agreement as to the terms of said
employment as more fully set forth in this Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions as hereinafter set forth, the parties hereby agree as follows:


1.  Nature of Services and Duties. 


a.  Effective ________, 20__, Employee shall serve in the position of _______. 


b.  At all times during the term of this Agreement, Employee shall use his/her
best efforts and apply his/her skill and experience to the proper performance of
his/her duties hereunder and to achieve the goals set forth herein.  Employee
shall be directly accountable to and work under the authority and direction of
the Chairman of the Board of Directors (“Chairman”), or any “Designee” the
Chairman shall direct the Employee to report to, and shall report through such
offices as may be directed by the Chairman, or their Designee, from time to
time.  Employee shall perform such executive, managerial and administrative
duties and services as are customary for a _____ and such further executive
duties as may be specified from time to time by the Chairman, or their Designee,
including without limitation:


i.  [DUTIES DESCRIPTION APPROPRIATE FOR ROLE AND TITLE]
ii.  [CONTINUED DUTIES DESCRIPTION]


iii.  [CONTINUED DUTIES DESCRIPTION, ETC.]


2.  Term.  This Agreement shall be effective from __________, ___ 20__, (“the
Commencement Date”), through _____________, (“the Termination Date”), unless
amended by subsequent written agreement of the parties or terminated as provided
herein.  The Employee shall be considered a full-time employee as of the
Commencement Date and will serve at the will of the Board of Directors
(“Board”).


3.  Compensation. 


(a)  Employee shall be paid an annual base salary of One Hundred Thousand
($100,000) Dollars payable in accordance with the Employer’s standard payroll
procedures, with a performance and salary review to be conducted annually, at
which time the Employee’s salary shall be adjusted in accordance with applicable
compensation policies.


(b)  In addition, Employee shall be eligible to receive a bonus target of 100%
of base compensation commencing fiscal year 20___, if approved by the
Compensation Committee in its sole discretion.


(c)  The Employee agrees that their Compensation will accrue from the
Commencement Date of this agreement until such time as the Company, as
determined by the Board, has sufficient funding.


(d)  The Employee may receive certain grants of Restricted Common Stock, and
those grants may be subject to certain vesting, or reverse vesting, conditions,
including, but not limited to the tenure of the Employee, or achievement of
certain objectives, as more further defined in a Restricted Stock Grant
Agreement, and generally under the terms as noted below:



--------------------------------------------------------------------------------




1.
Grant of Restricted Stock.  True Nature Holding, Inc. (the “Company”) hereby
grants to Grantee an Award of shares of Restricted Common Stock of the Company
(collectively, the “Restricted Stock”) pursuant to reverse vesting terms.  The
Restricted Stock granted pursuant to the Award shall be immediately issued in an
escrow account the name of the Grantee, and released as reverse vesting expires.
Any unearned Restricted Stock granted shall be cancelled in the event the
Employee is terminated by the Employer.



2.  Vesting is as follows:


a)  100,000 shares once the Employee has been with the Employer for 90 days from
the effective date of this agreement;


b)  100,000 restricted stock shares once the Employer completes a capital raise
of $2,000,000;


c)  100,000 restricted stock shares once the Employee has been with the Company
for 365 days from the effective date of this agreement;


d)  100,000 restricted stock shares once the Employer files a 10K that reports
$20,000,000 in Gross Revenue;


e)  100,000 restricted stock shares once the Employee has been with the Employer
for 730 days from the effective date of this agreement;


f)  In the event of a change in control of the Company, any remaining unvested
shares will immediately vest upon change of control of the Company.


3.
Restrictions on Transfer. The Shares of Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Restricted
Stock shall have lapsed. The shares are subject to certain reverse vesting terms
and can only be release with an opinion of company counsel.



4.  Termination. Employee’s employment hereunder may be terminated by Employer
under the following circumstances:


(a) a vote of the majority of the members of the Board of Directors;


(b) upon any violations of the Securities laws;


(c) Upon incapacity or inability to perform all the duties set forth in this
Agreement due to mental or physical disability;


If Employee’s employment is terminated by virtue of any of the events described
in paragraph (a), (b), or (c) Employee shall be entitled only to compensation
though the date of such termination and any restricted stock grants that have
not vested shall be cancelled.
 
5.  Confidentiality and Proprietary Information. Employee acknowledges that
he/she will be exposed to confidential information of the Employer, which
includes confidential information of True Nature Holding, Inc., and other
operations and activities.  Confidential information includes, but is not
limited to, data relating to the Employer’s operations, customer information,
financial data, computer programs, architectural drawings, marketing plans and
information, operating procedures and the like, or any other information of the
business affairs of True Nature.


Employee shall not, directly or indirectly, use, disseminate, disclose, or in
any way reveal or use beyond the scope of authority granted by the Employer all
or any part of such Confidential Information, which he/she has been or will be
exposed to, and shall use such Confidential Information only to the extent
specifically authorized by the Employer.


Upon termination of this Agreement for any reason whatsoever, Employee shall
turn over to the Employer all Confidential Information. Employee acknowledges
that the Employer may exercise any and all remedies available to it at law or in
equity to enforce this Agreement with respect to non-disclosure of any
Confidential Information, which Employee has or will become privy to in the
performance of its obligations under this Agreement.  The parties acknowledge
that this provision shall survive the termination of the Agreement.



--------------------------------------------------------------------------------



6.  Work Product
Any programs, systems, plans, software, hardware, devices, and ideas developed
by Employee or anyone in the Employee’s Department during the period of
Employee’s employment from the date of original hire shall be the exclusive
property of the Employer.


7.  Covenant Not to Compete. 


(a)  Employee agrees that during the terms of this Agreement he shall devote his
full business time, energy, skill, labor, and attention to the affairs of the
Employer and its affiliates or subsidiaries, shall promptly and faithfully do
and perform all services pertaining thereto that are or may hereafter be
required of him by the Employer, and shall not engage in any activities,
directly or indirectly, involving a conflict of interest with the business or
relations of the Employer or its affiliates or subsidiaries.


(b)  Employee recognizes that the business of the Employer and its affiliates or
subsidiaries are national and international in scope and that the services to be
performed hereunder and the methods employed by the Employer or its affiliates
or subsidiaries are such as will place Employee in close business and personal
relationship with competing businesses of the Employer or its affiliates or
subsidiaries.  Therefore, from and after the date of this Agreement and for one
year after expiration of this Agreement or termination of this Agreement,
Employee shall not, directly or indirectly, for his own benefit or for, with, or
through any other person, company, or competitive company to Employer, within
the states of Georgia own, manage consult, or be connected with, as owner,
partner, joint venture, director, employee, officer, consultant, or in any other
capacity whatsoever, engage in any business which is the same as, similar to or
competitive with any business activities of the Employer.  “Business” is defined
as any compounding retail pharmacy activity.  Employee acknowledges that the
restrictive covenants (the “Restrictive Covenants’) contained in this Section
are a condition of his employment and are reasonable and valid in geographical
and temporary scope and in all other respects.  If any court determines that any
Restrictive Covenants, or any part of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion.  If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid and unenforceable because of
geographic or temporal scope of such provision, such court shall have the power
to reduce the geographic or temporal scope of such provision, as the case may
be, and, in its reduced form, such provision shall then be enforceable.


(c)  If Employee breaches, or threatens to breach, any of the Restrictive
Covenants, the Employer, in addition to and not in lieu of any other rights and
remedies it may have at law or in equity, shall have the right to injunctive
relief; it being acknowledged and agreed to by Employee that any such breach or
threatened breach would cause irreparable and continuing injury to the Employer
and that money damages would not provide an adequate remedy to the Employer.


8.  Miscellaneous.


(a)  Employee represents to Employer that there are no restrictions or
agreements to which he is a party which would be violated by his execution of
this Agreement and his employment hereunder.


(b)  No amendment or waiver of any provision of this Agreement shall be
effective unless in writing signed by both parties.


(c)  Employee shall have no right to assign, transfer, pledge or otherwise
encumber any of the rights, nor to delegate any of the duties created by this
Agreement.


9.  Governing Law.
 
This Agreement is subject to and shall be interpreted in accordance with the
laws of the State of Delaware.


EXECUTED, as of the date first written above.


 
EMPLOYER
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
By: ________________________________
 
By: ____________________________
 
 
 
 
 
 
 
 
 
Date: ______________________________
 
Date: ______________________________
 



 